The majority opinion is predicated in large measure in reliance upon the language in the opinion of Chef Italiano Corp. v. KentState Univ. (1989), 44 Ohio St.3d 86, 541 N.E.2d 64. Onlytwo justices of the Supreme Court concurred in the opinion ofChef Italiano, although two others did concur in the syllabus and judgment. One of the two justices who concurred in the opinion, Justice H. Brown, begins his concurrence with the statement that "I agree with the analysis set forth by Chief Justice Moyer in his dissent and do not believe that this appeal should have been dismissed for want of a final appealable order," id. at 90, 541 N.E.2d at 69, and concludes with the statement that "I concur in the judgment solely because it essentially achieves the same result as I would have reached had we decided the case on its merits, * * *" id. at 91,541 N.E.2d at 70. One other justice concurred "in judgment only."
Accordingly, this court should not rely upon the somewhat obtuse language of the opinion of Chef Italiano because a majority of the justices did not concur therein. At least as many justices concurred in the analysis of the dissent by the Chief Justice as to why the judgment appealed from in ChefItaliano was a final appealable order.
Thus, the holding in Chef Italiano can be just as appropriately stated, as set forth in the dissent:
"Under Civ.R. 54(B) the order of the trial court does not need to determine the action, but only one or more of the multiple claims within the action, to be appealable." Id. at 91,541 N.E.2d at 70 (Moyer, C.J., dissenting).
The companion case, Noble v. Colwell (1989), 44 Ohio St.3d 92,  540 N.E.2d 1381, decided the same day as Chef Italiano, sets forth a slightly different (but not inconsistent) syllabus as follows:
"An order which adjudicates one or more but fewer than all the claims or the rights and liabilities of fewer than all the parties must meet the requirements *Page 523 
of R.C. 2505.02 and Civ.R. 54(B) in order to be final and appealable." (Emphasis added.)
Four justices concurred in the opinion, five concurred in the syllabus and two concurred only in the judgment. Noble appears to follow the analysis of the Chef Italiano dissent set forth above. However, two justices wrote concurring opinions predicated upon the same reasoning as the "lead" opinion inChef Italiano. Noble involved a bifurcated trial in which the liability issues of contributory negligence or negligent entrustment were "reserved for further proceedings." The Supreme Court found the requirements of R.C. 2505.02 not to be met since liability had not been finally determined.
An analysis of the two cases indicates that a majority of the Supreme Court has rejected the argument of the "lead" opinion inChef Italiano that, for Civ.R. 54(B) to apply, the claims must be entirely separate and distinct from each other and not arise from the same circumstances.
The underlying judgment from which the Civ.R. 60(B) motion seeks relief was entered October 23, 1990 by confession, by authority of a warrant of attorney contained in a cognovit note. Such entry enters a personal judgment against appellant in the amount of $245,218.04, plus interest and "* * * expressly determines that there is no just reason for delay in the enforcement of this judgment entry."
As to that claim, a personal money judgment upon the note, appellant cannot prevail in any further proceedings. The majority herein refers to other separate (although related) claims still pending in reliance upon the view of the "lead" opinion in Chef Italiano, which view and reasoning have yet to be adopted by a majority of the Supreme Court. Rather, the majority of the Supreme Court appears to follow the view set forth in the above-quoted language from the dissenting opinion: that an order need not determine all related claims but, instead, need determine only one of the separate claims in order to meet the requirements of R.C. 2505.02.
Here, one claim, that appellant owes $245,000, has been finally determined by the judgment. The foreclosure claim is merely a form of enforcing the over $245,000 cognovit judgment. The only way that appellant can avoid the consequences of the cognovit judgment is for it to be fully paid from other sources.
The majority correctly states that the cognovit judgment "did not completely determine the Matrkas' action against Stephens," and that "the Matrkas were not prevented from obtaining a judgment against the Stephenses and the Kesslers" on other claims.
While true, that is not the R.C. 2505.02 test. Rather, the case must be viewed from the perspective of the party againstwhom judgment has been *Page 524 
entered rather than from that of the party in whose favor
judgment is entered. In light of the cognovit judgment, there is no way appellant can prevail in the action. Appellant must pay that sum which is now finally fixed even for foreclosure purposes. A mortgage is merely security for a debt and is not the debt itself. Although a mortgage is dependent upon the validity of the debt for its existence, the debt is not affected by any invalidity of the mortgage. Similarly, even if the mortgage be foreclosed and the property sold, appellant would remain liable upon the judgment upon the cognovit note for any remaining amount due. Judgment upon the claim for personal judgment on the note is proper prior to proceeding upon the claim for foreclosure. See Simon v. Union Trust Co. (1933), 126 Ohio St. 346,185 N.E. 425, at paragraph four of the syllabus.
As explained in the opinion of State ex rel. Squire v. Pejsa
(1947), 148 Ohio St. 1, 5, 72 N.E.2d 374, 376:
"* * * The judgment creditor might have attempted to collect the personal judgment without resort to the mortgaged property, or he might have had such property sold, with the application of the proceeds of sale for the purpose of reducing or satisfying the personal judgment."
In any event, the personal judgment upon the cognovit note is a separate claim from the claim for foreclosure, which is merely one method of satisfying (or paying) the personal judgment upon the note.
Accordingly, I would find the order appealed from to be a final appealable order since the underlying judgment upon the cognovit note was made final by the inclusion of the required Civ.R. 54(B) finding of no just reason for delay.